 PUBLIC SERVICE ELECTRIC CO.Public Service Electric and Gas CompanyandUtili-ty Co-Workers Association.Case 22-CA-1317218 June 1986DECISION AND ORDERBY MEMBERSJOHANSEN, BABSON, ANDSTEPHENSOn 19 November 1984 Administrative LawJudgeRaymond P. Green issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed a replybrief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusionsand to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommendedOrder of the administrative lawjudge asmodified below and orders that the Re-spondent,Public Service Electric and Gas Compa-ny,Newark, New Jersey, its officers,agents, suc-iTheRespondent has excepted to some of thejudge's credibility find-ings The Board's establishedpolicy isnot to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544(1950), enfd.F.2d 362 (3d Cir 1951). Wehave carefully examined the record and find no basis for reversing thefindings.2We agree with the judge,for the reasons set forth by him,that theRespondent violated Sec.8(ax5) and(1) of the Actby insisting on themodification or abrogation of the retroactivity clause contained in art.XX of the parties'1982-1984 collective-barganung agreement.We furtherfind, however,that thejudge's recommended Order failsto fully remedythe violation found.As set forthin thejudge's decision,artXX of the1982-1984 collective-bargaining agreement provided that any "new oramended Agreement shall be retroactive to the date of expiration of thisAgreement."Thus,prior to the 1984 negotiations,the parties had alreadybargained about and agreed on theretroactivityof a successor agree-ment.Further,it is undisputed that the Union's sole reason for not sign-ing the proposed successor agreement was the Respondent's refusal tomake the general wage increase retroactiveto I May 1984as the Re-spondent was obligated to do underart.XXof the 1982-1984 agreement,and that the parties had agreed to all other terms of the successoragree-ment.Under the particular circumstances of this case,therefore, we findthat it is appropriateto orderthe Respondent to execute a contractre-fiectmg the parties'agreement,including their previous agreement on ret-roactivity.Accordingly,we shall order the Respondent,on request bythe Union,to execute a new contract embodying the termsof its 25 April1984 final offer as modified to make the general wage increase effective 1May 1984It is likewise appropriate to order the Respondent to make whole theemployees m the appropriate unit for any losses caused by the Respond-ent's refusal to make the wage increase retroactive pursuant to the 1982-1984 agreement to be computed as prescribed inOgle ProtectionService,183 NLRB 682 (1970)Interest on such amounts shall be computed in themanner prescribedinFlorida Steel Corp.,231 NLRB 651 (1977).We shallmodify the Order and issue a new notice accordingly.429cessors, and assigns, shall take the action set forthin the Order as modified.1.Substitute the following for paragraph 2(b)."(b) On request, reduce to writing and execute acontract embodying the terms of the Company's 25April 1984 offer as modified to make the generalwage increaseeffective retroactively to 1May1984."2. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c)Make whole the employees in the appropri-ate unit for any losses suffered as a result of theRespondent's failure to make the wage increase ef-fective retroactively to 1 May 1984, with interest."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withthe Utility Co-Workers Association by insisting toimpasse or insisting as a conditionof entering anew agreementon the modification or abrogationof article XX, section 2, of the 1982-1984 collec-tive-bargaining agreement.WE WILL NOT in any likeor related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL notify the Union that we will not insistto impasse or insistas a condition of reaching anew agreementon the modification or abrogationof article XX, section 2, of the 1982-1984 collec-tive-bargaining agreement.WE WILL, on request, reduce to writing and exe-cute a contract embodying the terms of our 25April 1984 offer as modified to make thegeneralwage increaseeffective retroactively to IMay1984.WE WILL make whole the employees in the ap-propriate unit for any losses suffered as a result ofour failure to make thegeneral wage increase ef-fective retroactively to 1May 1984, with interest.PUBLIC SERVICE ELECTRIC AND GASCOMPANYWilliam F. Grant, Esq.,for the General Counsel.280 NLRB No. 48 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancis A.Mastro,Esq. (Apruzzese &McDermott),ofSpringfield,New Jersey, for theRespondent.Victor J.Parsonne4Esq. (Reitman,Parsonnet,Maisel &Duggan),of Newark, New Jersey, for the ChargingParty.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase washeard by me in Newark, New Jersey, on Sep-tember 11, 1984. The charge was filed on April 10 andthe complaintwas issuedon May 31, 1984. In substance,the complaintallegesthat despite a provision in the 1982to 1984 collective-bargaining agreementproviding forretroactivity for any newagreementreached followingthe contract's expirationdate, the Respondent insisted ineffect, during the 1984 negotiations, that such provisionbe given no force or effect.On the entire record in this proceeding, including myobservation of the demeanor of the witnesses,' and afterconsidering the briefs filed, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent,a corporation with anoffice andplace of businessinNewark, New Jersey, is engaged inthe purchase,production,transmission,storage, sale, anddistributionof naturalgas and electricity. During the 12months preceding the issuanceof thecomplaint,Re-spondent'sgross revenues were in excessof $250,000.Respondent admits that it is an employer,engaged incommerce,within the meaningof Section 2(2), (6), and(7) of the Act, and I so find.II.THE LABOR ORGANIZATION INVOLVEDUtility Co-Workers Association (the Union) is a labororganizationwithinthe meaningof Section 2(5) of theAct.III.THEOPERATIVE FACTSFor many years, the Union has been the recognizedcollective-bargaining representative of certain employeesof Respondent in the following appropriate unit.All employees of the Company's District Offices,Customer Payment Processing Center and Custom-er Inquiry and Accounting Centers, except employ-ees in supervisory,confidential and Marketing Serv-ices Department positions.Since 1949,the Union and the Company have enteredinto successive contracts, the last of which,prior to themost recent negotiations, had a term from May 1, 1982,to April 30, 1984.All these contracts contained a provi-sion at article XX, section 2, which reads as follows-'The only witness who testified was Peter Fiorini, the Union's presi-dent and chiefspokesman duringthe 1984 contractnegotiations.During negotiations followingsuch writtennotice,thisAgreementshall continue in effect; and suchnew oramended Agreement as shall result fromsuch negotiationsshall be retroactive to the date ofexpirationof this Agreement.In relationto the foregoing provision (the retroactivityclause),the record shows that from 1949 to 1980 thewage rateprovisions of each new contract havebeen ap-plied retroactively to theexpirationdate ofthe preced-ing contract.However,in 1982the Company took thepositionduring negotiationsthatany new agreement onwages shouldnot be made retroactiveto the precedingcontract'sexpirationdate.At thattime, although theUnion took thepositionthat the retroactivityclause wasstillin effect, itnevertheless executed a newcontractwhich contained the following provision:A general wage increaseof 7.5%effectiveMay 1,,1982 or date of ratification which ever is later.When, subsequent to the 1982 to 1984 contract's ratifi-cation and execution,theCompany refused to makewage payments retroactive to the preceding contract'sexpiration date, the Union filed an unfair labor practicecharge which was the subject of an adjudication by theBoard at 269 NLRB 467.In its decision,which issued onMarch 28, 1984(right in the middle of the 1984 negotia-tions),the Board dismissed the complaint and disagreedwith the administrative law judge's reliance onHenry TSiegel Co.,147 NLRB 594 (1964), enfd. 340 F.2d 309 (2dCir. 1965). The Board stated (269 NLRB at 468):The instantcase presents a different situation.The Respondent offered the Union a package whichincluded a wage increase without retroactivity. TheUnion expressed its disagreement and insisted thatthe wage provisions be made retroactive to the ex-pired agreement. The Respondent,however, was asequally adamant that there would be no retroactiv-ity and maintained that position both before andafter the parties reached accord on the terms of thenew agreement.Significantly,that agreement specif-icallyprovided for no retroactivityand, in thatform, was ratifiedby themembership and executedby the Union. The Union's execution of the newcollective-bargaining agreement containing a provi-sion that specifically excluded retroactivity madearticleXX of the prior collective-bargaining agree-ment a nullity regarding that provision. Thus, theUnion by ultimately accepting the contract bar-gained away its claim to retroactivity with respectto wages.Before discussing the 1984 negotiations,it is interestingto note that notwithstanding the Respondent'spositionvis-a-vis retroactivity in the 1982 negotiations, it did notobject to a continuation of article XX, section 2, in the1982 to 1984 contract.In fact this contract,as all con-tracts since 1949, continued to contain the retroactivityclause. PUBLIC SERVICE ELECTRIC CO.The 1984 negotiations commenced on February 27.(As noted above theexistingcontract was scheduled toexpire on April 30.) The chief negotiator for the Unionwas its president, Joseph Fiorini, and the Respondent'sspokesman was Roland J. Stickle.At the first session,Stickle announced,during an exchange of opening state-ments,that the Company unequivocally would refuse topay retroactive wages if an agreement was not reacheduntil afterMay 1. Fiorini did not respond at this time,feeling that he would wait until negotiations ensued inearnest.The record shows that at various times during the ne-gotiations the Company reiterated its position that itwould not agree to have wages retroactive to the exist-ing contract's expiration date. In contrast, Fiorini, at sev-eral meetings in March and April, stated the Union's po-sition that it expected the Company to comply with theretroactivityclause andthat the Company would be vio-latingthe law if it insisted on forcing the Union to bar-gain about this subject.The evidence shows that in response to the Company'sadamant position regardingthe retroactivityissue, theUnion filed its charge in the instantcaseon April 10 andrequested that the Board seek injunctive relief pursuantto Section 10(j) of the Act. That request for 10(j) reliefwas denied.Thereafter, about April 22 or 23, Fiorini toldStickle that the Union would not sign any new agree-ment if the Company did not honor the retroactivityprovision in the contract that was about to expire.Notwithstanding the Union's assertion that the Compa-ny could not insist on noncompliance with the existingcontract's retroactivity clause, the Company on April 25,as partof its final offer, proposed a new contract where-in the wageswould be retroactive to May 1 or to thedate the contract was ratified, which ever occurred last.On April 30 Fiorini met with the Union's executiveboard to review the status of the negotiations. In thisregard, the evidence shows that the executive board de-cided,inter alia, (1) not to appeal the Board's decision at269 NLRB 467; (2) to notify the membership through itslocal chairman that the Union had filed an unfair laborpractice charge regarding the Company's position as toretroactivity; and (3) to place the Company's final offerbefore the membership and to recommend its ratification.On May 2 the Union's membership, at meetings con-ducted by the Union's local chairmen, ratified the Com-pany's final offer. On the same day, Stickle was notifiedof the ratification vote.On May 4 Stickle indicated to Fiorini that he wantedto expedite the contract's signing.In response, Fiorinistated that the Union would not sign the contract unlessthe Company agreed to make the wage payments retro-active to May I or agreed to a statement to the effectthat signingthe contract would not preclude or preju-dice the Union from pressing its charge at the NationalLabor Relations Board. Since that date the contract hasremained unsigned,although the Company has put intoeffect the wage and benefit provisions of the contractretroactive to May 2, the date of ratification.IV. ANALYSIS431Initiallynoted is that all parties to this proceedingagree that this matter should not be deferred to arbitra-tion.Accordingly their wishes will be respected in thisregard.Secondly, contrary to Respondent's argument, it seemsclear to me that the intent of article XX, section 2, of the1982 to 1984 contract was to make the terms and condi-tions of any new agreement, including wages, retroactiveto the expiration of the 1982-1984 contract.Section 8(d) of the Act sets forth the definition ofgood-faith bargaining, an obligation binding on employ-ers under Section 8(aX5) of the Act, and on unions pur-suant to Section 8(b)(3) of the Act. Section 8(d), alongwith Section 301(a) of the Act,2 also embodies the ideathat once parties to a collective-bargaining relationshiphave made a contract, each side is bound to honor its re-spective contractual obligations during the lifetime of theagreement,absent the other side'sconsentto modify itsterms. Thus, Section 8(d) states, inter alia:The duties so imposed [under Sec. 8(dX2), (3), and(4)] shall not be construed as requiring either partyto discuss or agree to any modification of the termsand conditions contained in a contract for a fixedperiod, if such modification is to become effectivebefore such terms and conditions can be reopenedunder the provisions of the contract.Therefore, under the provisions of Section 8(d), if oneparty to a contract wishes to modify an existing termduring the life of theagreement, it must obtain the con-sentof the other side for such a modification. It is notenough that the party seeking the change is willing tobargain in good faith concerning the proposed alteration.The present case is somewhat unusual because the ret-roactivity provision in the 1982-1984 contract (art. XX,sec. 2) does not become operative until after that con-tract expires. This does not mean, however, that such aterm is perforce unenforceable and void. InCapital CityLumber Co.,263 NLRB 784 (1982), the Board held thatan employer who had made an agreement to pay moneysto certain funds beyond the expiration date of the con-tractwas obligated to continue such payments notwith-standing the expiration of the rest of the agreement.Similarly, although the Board has held that interest arbi-trationclauses(agreements to arbitrate the terms of anew contract on expiration of an old contract) are non-mandatory subjects of bargaining, it has also stated thatsuchclauses inan existing contract are enforceableexcept to the extent of perpetuating the interest arbitra-tion clause for subsequent contracts.Sheet Metal WorkersLocal 263 (SheetMetal Contractors),272NLRB 43(1984).That is, when a contract has an interest arbitra-tion clause, that clause will be enforceable, within limits,2 Sec. 301(a) states,"Stuts for violation of contracts between an em-ployer and a labor organization.may be brought in any district courtof the United States having jurisdiction of the parties,without respect tothe amount in controversy or without regard to the citizenship of theparties 11 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDeven though it would not normally become operativeuntil the contract in which it is found has expired.In view of the above,it is my view that the retroactiv-ity clause in the 1982-1984 contract was an enforceableprovision of that contract even though it was not tobecome operative until the contract in which it was con-tained had expired.Also, as it clearly was intended togovern the date on which wages and other benefits of anew contract were to become effective,it seems to methat the retroactivity clause can only be construed as amandatory subject of bargaining.Therefore,as I viewthe clause as involving a mandatory subject and as it isembodied in an agreement for a fixed period,itwouldfollow,under Section 8(d), that neither party to thatagreement would be free to modify or abrogate theclause absent the consent of the other side.Further, Iview consent as a manifestation of a voluntary agreementas opposed to an agreement brought about through theexercise of unlawful pressure by one party on the other.As noted above,the retroactivity clause has been em-bodied in successive collective-bargaining agreementssince 1949.If either the Company or the Union wantedto eliminate that clause either could have,during con-tract negotiations,insisted to impasse that the clause bedropped.Yet the Company did not do so and the clausewas continued in the 1982-1984 contract.The evidence shows that notwithstanding the contin-ued existence of the retroactivity clause, the Company atthe commencement of negotiations for a new contract in1984 took the position that it would not agree to paywages retroactive to the expiration date of the extantcontract unless a new contract was ratified on or beforethat date.By taking this position throughout the negotia-tions from February through April 1984 over the objec-tions of the Union's negotiating team,it seems to me thatthe Respondent was seeking to modify or alter a termand condition (art. XX,sec. 2)of the 1982-1984 contract.By itself,of course,the fact that the Company was seek-ing to modify an existing contractual provision wouldnot constitute an unfair labor practice.Afterall there isno harm in asking.However, the same cannot be saidwhen the Respondent,on April 25,as part of its finaloffer in effect conditioned its agreement to any new col-lective-bargaining agreement on the Union's "consent" tothe abrogation of an existing and enforceable contractualobligation.In my opinion, in so doing the Company's po-sitionwas tantamount to making any new collective-bar-gaining agreement hostage to the Company's insistenceon abrogating an existing contractual commitment.What'smore,the proposed abrogation was a matterwhich the Union,during these negotiations,was noteven under obligation to discuss. Therefore,the Unioncould rightfully have insisted that it should not even beon the bargaining table.In viewing the facts up to and includingApril25, 1984(when the Company made its final offer),it seems to methat the inescapable conclusion would be that as of thatmoment in time(April 25) the Company was in violationof Section 8(a)(5) of the Act. The problem for me arisesfrom the fact that the Union's executive board agreed toplace the Company's final offer before its membershipwith a recommendation that it be ratified.The Respond-ent urges that the Board's prior decision at 269 NLRB467 is dispositive of the present case, as it contends thatthe facts herein are substantially the same.The GeneralCounsel contends,however,that the facts in the presentcase are distinguishable.I agree with the General Coun-sel.Unlike the previously decided case, the Union thistime did not merely object to the Company's attempt toabrogate the retroactivity clause.Rather,while the nego-tiationswere still in progress,itsought to compel theCompany to drop this matter by filing an unfair laborpractice charge with Region 22 of the Board.Thus, infiling the unfair labor practice charge, the Union placedthe matter before the appropriate legal forum.Unfortu-nately, the prosecution of an unfair labor practice casecan take several years, and the filing of the charge(which cannot impose any immediate sanction)obviouslydid not convince the Respondent to withdraw its negoti-ation position vis-a-vis the retroactivity issue.Second,the evidence suggests that although theUnion's executive board urged ratification of the Compa-ny's final offer,italso at the same time advised the mem-bership that it had filed the unfair labor practice charge.In this respect,it therefore cannot be said that either theUnion's leadership or its membership unequivocally ac-cepted the Company's final offer with its negation of ar-ticleXX, section 2, insofar as wages.Third,unlike theprior case where the Union executed an agreementwhich did,in effect, supersede article XX, section 2, theUnion in the present case refused to execute the agree-ment unless,pursuant to article XX,the Company paidthe wages agreed to in the new contract retroactive tothe expiration date of the old contract.Finally, even if one were to construe the act of ratifi-cation as evincing a form of agreement, I do not believe,in the circumstances of this case,that such agreementwould constitute the requisite consent required for thereto be a lawful modification of an existing contractual ob-ligation as required by Section 8(d) ofthe Act.As notedabove,it seems to me that when the Respondent made itsfinal offer on April 25,it acted contrary to the provisionsof Section 8(d) and Section 8(a)(5) by insisting as a con-dition of reaching a new agreement that a contractualobligation to which it then was legally bound be abrogat-ed.As such,it ismy opinion that the Company unlaw-fullywas holding any new collective-bargaining agree-ment hostage to its unlawful insistence on a current andbinding contractual obligation. Therefore, as the ratifica-tion followed and as to some degree at least was a conse-quence of the Company's illegal conduct, I cannot viewthe membership's ratification of Respondent's final offeras constituting a voluntary consent on the part of theUnion.V. THE REMEDYHaving found that Respondent has violatedthe Act incertain respects and that such violation affects commercewithin the meaning of Section2(6) and (7) of the Act, itis recommended that it cease and desist therefrom andtake certain affirmative action to effectuate the purposesand policiesof the Act. PUBLIC SERVICEELECTRIC CO.The General Counsel's brief does not suggest any par-ticular relief for the alleged violation.3However thecomplaint,at paragraph 13, alleges that the Respondenthas failed and refused to pay the retroactive pay in ac-cordance with article XX. I thereforeassumefrom thatallegation that theGeneral Counsel seeks a backpayremedy which I shall not grant.It is my conclusion that the only violation in this caseinvolves the Company's insistence on abrogating the ret-roactivity clause in the 1982-1984 contract as a conditionof reaching a new collective-bargaining agreement. Byits terms,the retroactivity clause in the 1982-1984 agree-ment only becomes operable and can only be breached ifand when a new contract is reached by the parties. Yet Ialso must conclude that no new contract was reached be-cause the Union never accepted the Company's finaloffer.That is, the Company's finaloffer contained a pro-vision which made wage increases retroactive to May 1,1984,or the date of ratification, whichever is later. It is,in fact, this condition which the Union objected to andwhich the General Counsel contends is inconsistent witharticleXX of the 1982-1984 contract. Indeed, were I tofind that the Union accepted the Company's final offer intoto, I could not find the violation of the Act as allegedby the General Counsel.Itmight be argued that as the Company's final offercontained a provision which, under Section 8(d), theUnion did not have to discuss or consider the Company'soffer should be construed as being subject to acceptanceeven if the Union rejected the objectionable provision onwage retroactivity. Thus, under this theory the Unionmight contend that it could legally ignore the wage ret-roactivity provision of the Company's last offer andaccept the remaining portions thereof, whereupon a newagreementwould come into existence and thereforemake operable article XX of the 1982-1984 agreement.Under such a theory, backpay would be warranted be-cause the new contract would be retroactive to May 1,1984, the date the old contract expired, rather than May2, the date the employees ratified the Company's lastoffer.The above-noted theory seems to me, however, to beinconsistentwith the facts as they stand and with pre-vailing legal precedent.4 The simple fact is that the Com-8The Union did not file a brief.4 I viewNordstrom,Inc., 229 NLRB 601 (1977),as being analogous tothe case hereinInNordstromthe companymade a package contractoffer that included both mandatoryand nonmandatorysubjects of bar-gainingThe union accepted the company'soffer, but onlyinsofar as themandatory subjects wereconcerned.Based on that acceptance, the unionasserted that a contracthad comeinto existence,whichcontract con-tainedonly theagreements on the mandatory items.The unionthereforeargued thatthe company violated the Act when the company refused toexecute the union's versionof the agreement.The Boarddisagreed and stated.That a party may not lawfullyinsist upon the inclusionof propos-alsnonmandatoryin natureis,of course,clearBut the GeneralCounsel's case moves,in our view, beyond thatproposition to theextent that it negates the considerable relationshipswhich may existbetweenboth mandatoryand nonmandatorysubjectsCertainly, non-mandatorysubjects(for present example, a demand that reinstate-ment rights of certain discharges and, presumably,backpay for thembe waived),can, as a functionof cost,bear upona party'swage-in-creaseproposals.To saythat the proponentof thereinstate-ment/backpay waivercannot insist upon the inclusionof sucha pro-433pany made an offer which the Union, by its leadership,refused.As article XX, section 2, of the 1982-1984agreement could only become operative on the conditionthat a new contract be made, that condition not havingbeen met, no backpay remedy can be justified.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-sORDERThe Respondent, Public Service Electric and GasCompany, Newark, New Jersey, its officers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to bargain in good faith with Utility Co-Workers Association by insisting to the point of impasseor as a condition of reaching a newcollective-bargainingagreement on provisions which would, in effect, abro-gate ormodify article XX, section 2, of the 1982-1984collective-bargaining agreement.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Notify the Union that it will not insist to impasseor as a condition of entering into a new collective-bar-gaining agreement on the modification or abrogation ofarticleXX, section 2, of the 1982-1984 collective-bar-gaining agreement.(b)On request, bargain collectively with the Union forthe employees in the appropriate unit with respect towages,hours, and other terms and conditions of employ-ment and if agreement is reached embody such agree-ment in a written and signed collective-bargaining agree-ment.The appropriateunit is asfollows:All employees of the Company's District Offices,Customer Payment Processing Center and Custom-er Inquiry and Accounting Centers, except employ-ees in supervisory, confidential and Marketing Serv-ices Department positions.(c) Post at its office in Newark, New Jersey, copies ofthe attached notice marked "Appendix."e Copies of thenotice, on forms provided by the Regional Director forRegion 22, after being signed by the Respondent's au-posal means no more than that.It does not mean that once, out ofnecessity,the nonmandatory proposal is removed from the table, theproponentof thenonmandatory subject is not permitted to alterthose proposals which are mandatory in lightof the removal of thenonmandatory subject.See alsoGood GMC, Inc,267 NLRB 583 (1983)5 If no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec102 48 ofthe Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesa If thisOrderis enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted byOrder ofthe Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLaborRelations Board " 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorizedrepresentative,shall be postedby theRespond-that the noticesare not altered, defaced, or covered byent immediately upon receipt and maintainedfor 60 con-any othermaterial.secutive days in conspicuous places including all places(d)Notify theRegionalDirectorinwritingwithin 20where notices to employees are customarily posted.Rea-daysfrom the date of this Order what steps the Re-sonable steps shall be takenby theRespondent to ensurespondent has takento comply.